EXHIBIT 10.2

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of May 29, 2020 and is
entered into by and among G1 THERAPEUTICS, INC., a Delaware corporation, and
each of its Subsidiaries (hereinafter collectively referred to as the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (collectively, referred to as the
“Lenders”) and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lenders (in such
capacity, the “Agent”).  

RECITALS

A.

Borrower has requested the Lenders make available to Borrower a loan in an
aggregate principal amount of up to One Hundred Million and No/100 Dollars
($100,000,000) (the "Term Loan"); and

B.

The Lenders are willing to make the Term Loan on the terms and conditions set
forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and the Lenders agree as follows:

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

1.1Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H, which account numbers shall be redacted for security
purposes if and when filed publicly by the Borrower.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of fifty percent (50%) or more of the Equity Interests of any Person, whether or
not involving a merger,  consolidation or similar transaction with such other
Person, or otherwise causing any Person to become a Subsidiary of Borrower, or
(c) the acquisition of, or the right to use, develop or sell (in each case,
including through licensing (other than “off-the-shelf” licenses)), any product,
product line or Intellectual Property of or from any other Person.

“Advance(s)” means a Term Loan Advance.

 

--------------------------------------------------------------------------------

 

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
twenty percent (20%) or more of the outstanding voting securities of another
Person, (c) any Person twenty percent (20%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities, or (d) any Person related by blood or
marriage to any Person described in subsection (a), (b) or (c) of this
paragraph.  As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means July 1, 2022; provided however if the Interest Only
Extension Conditions are satisfied, then January 1, 2023; provided however if
Borrower remains in compliance with Section 7.20, then the later of (a) January
1, 2024 and (b) the first day of the fiscal quarter immediately following the
occurrence of any default under Section 7.20.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its controlled Affiliates from
time to time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010 and other similar legislation in any other
jurisdictions.

“Anti‑Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Borrower’s Books” means Borrower’s or any of its Subsidiaries’ books and
records including ledgers, federal, state, local and foreign tax returns,
records regarding Borrower’s or its Subsidiaries’ assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

 

--------------------------------------------------------------------------------

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower in which the holders of Borrower’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower is the surviving entity.  

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the common stock, $0.0001 par value per share, of the
Borrower.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, capital lease, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.  For the avoidance of doubt, no Permitted Bond Hedge Transaction or
Permitted Warrant Transaction will be considered a Contingent Obligation of
Borrower.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Cross-Default Reference Obligation” has the meaning assigned to such term in
the definition of “Permitted Convertible Debt”.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

--------------------------------------------------------------------------------

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
other jurisdiction within the United States of America.

“Due Diligence Fee” means $40,000, which fee has been paid to the Lenders prior
to the Closing Date, and shall be deemed fully earned on such date regardless of
the early termination of this Agreement.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Excluded Accounts” means (A) Deposit Accounts exclusively used for payroll,
payroll taxes, and other employee wage and benefit payments to or for the
benefit of Borrower’s employees holding an aggregate amount across all such
accounts of not more than amounts needed for the then-next two (2) payroll
cycles and (B) deposit securities, commodity or similar accounts with financial
institutions inside of the United States, so long as no more than $100,000 in
the aggregate is maintained in such accounts at any time.

“FDA” means the United States Food and Drug Administration or any successor
thereto.

“Forecast” means the projections for Borrower as delivered and accepted by Agent
on May 8, 2020; provided that Borrower may from time to time update the Forecast
with a forecast approved by the board of directors of the Borrower, subject to
the consent of Agent in its reasonable discretion.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.  

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, (d) equity securities of any Person subject to repurchase or
redemption other than at the sole option of such Person, (e) “earnouts”,
purchase price adjustments, profit sharing arrangements, deferred purchase money
amounts and similar payment obligations or continuing obligations of any nature
arising out of purchase and sale contracts, (f) non-contingent obligations to
reimburse any bank or Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument, and (g) all Contingent
Obligations. For the avoidance of doubt, no (i) prepaid or deferred revenue
arising in the ordinary course of business, (ii) endorsements of checks or
drafts arising in the ordinary course of business and (iii) Permitted Warrant
Transaction shall be considered Indebtedness of the Borrower.

“Initial Facility Charge” means Six Hundred Fifty Thousand Dollars ($650,000),
which is payable to the Lenders in accordance with Section 4.1(f).

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the

 

--------------------------------------------------------------------------------

 

benefit of creditors, compositions, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date between Borrower and Agent, as
the same may from time to time be amended, restated, modified or otherwise
supplemented.

“Interest Only Extension Conditions” shall mean satisfaction of each of the
following events:  (a) no default or Event of Default shall have occurred; and
(b) Borrower shall have achieved the Performance Milestone on or prior to June
30, 2022.

“Investment” means (a) any beneficial ownership (including stock, partnership,
limited liability company interests, or other securities) of or in any Person,
(b) any loan, advance or capital contribution to any Person or (c) any
Acquisition.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit F.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the promissory notes (if any), the ACH
Authorization, the Account Control Agreements, any Joinder Agreements, the
Intellectual Property Security Agreement, and any other documents executed in
connection with the Secured Obligations or the transactions contemplated hereby,
as the same may from time to time be amended, modified, supplemented or
restated.

“Market Capitalization” means, as of any date of determination, the product of
(a) the number of outstanding shares of Common Stock publicly disclosed in the
most recent filing of Borrower with the United States Securities Exchange
Commission as outstanding as of such date of determination and (b) the closing
price of Borrower’s Common Stock (as quoted on Bloomberg L.P.’s page or any
successor page thereto of Bloomberg L.P. or if such page is not available, any
other commercially available source).

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or

 

--------------------------------------------------------------------------------

 

(ii) the ability of Borrower to perform or pay the Secured Obligations in
accordance with the terms of the Loan Documents, or the ability of Agent or the
Lenders to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Agent’s Liens on the Collateral or the
priority of such Liens.

“Maximum Term Loan Amount” means One Hundred Million and No/100 Dollars
($100,000,000).

“Net Product Revenue Ratio” means, as of any date of determination, the ratio of
(a) the outstanding amount of the Term Loan Advances to (b) T3M Net Product
Revenue.

“New Drug Application” means a new drug application, submitted to the FDA under
21 U.S.C. § 355(b) for authorization to market a drug in the United States.

“Non-Core Intellectual Property” means any Intellectual Property not material to
Borrower’s business upon prior consultation with Agent, which for the avoidance
of doubt shall not include Intellectual Property in respect of [* * *].  

“Non-Disclosure Agreement” means that certain Non-Disclosure Agreement by and
between Hercules Capital, Inc. and G1 Therapeutics, Inc. dated as of April 6,
2020.  

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

“PDUFA Date” means the user fee goal date set forth in a written filing
communication from the FDA with respect to the Borrower’s New Drug Application
for [* * *].

“Performance Covenant” means each of Performance Covenant A, Performance
Covenant B and Performance Covenant C.

“Performance Covenant A” means satisfaction of each of the following:  (i)
Borrower’s Market Capitalization exceeds Seven Hundred Fifty Million Dollars
($750,000,000) and (ii) Borrower at all times maintains Qualified Cash in an
amount not less than fifty percent (50%) of the sum of the outstanding principal
amount of the Term Loan Advances plus the Qualified Cash A/P Amount.

“Performance Covenant B” means Borrower at all times maintains Qualified Cash in
an amount not less than one hundred twenty-five percent (125%) of the sum of the
outstanding principal amount of the Term Loan Advances plus the Qualified Cash
A/P Amount.

 

--------------------------------------------------------------------------------

 

“Performance Covenant C” means Borrower achieves T3M Net Product Revenue of at
least the following, determined monthly as follows:

Month Ending

Minimum T3M Net Product Revenue

June 30, 2020 through and including December 31, 2021

65% of T3M Net Product Revenue included in the Forecast.  

 

January 31, 2022 through and including December 31, 2022

an amount equal to the outstanding principal amount of the Term Loan Advances
divided by 2.75

January 31, 2023 and each month thereafter

an amount equal to the outstanding principal amount of the Term Loan Advances
divided by 2.50

 

“Performance Milestone” means Borrower shall have provided evidence satisfactory
to Agent that (i) [* * *] and (ii) [* * *].  

“Permitted Acquisition” means any Acquisition, in each case located entirely
within the United States of America, which is conducted in accordance with the
following requirements:

(a)

of a business or Person or product engaged in a line of business related to that
of the Borrower or its Subsidiaries;

(b)

if such Acquisition is structured as a stock acquisition, then the Person so
acquired shall either (i) become a wholly-owned Subsidiary of Borrower or of a
Subsidiary and the Borrower shall comply, or cause such Subsidiary to comply,
with Section 7.13 hereof or (ii) such Person shall be merged with and into
Borrower (with the Borrower being the surviving entity);

(c)

if such Acquisition is structured as the acquisition or in-licensing of assets,
such assets shall be acquired by Borrower, and shall be free and clear of Liens
other than Permitted Liens;

(d)

the Borrower shall have delivered to the Lenders not less than ten (10) (or such
shorter period as the Lenders may accept) nor more than forty five (45) days
prior to the date of such Acquisition, notice of such Acquisition together with
pro forma projected financial information, copies of all material documents
relating to such acquisition, and historical financial statements for such
acquired entity, division or line of business, in each case in form and
substance satisfactory to the Lenders and demonstrating compliance with the
covenants set forth in Section 7.20 hereof on a pro forma basis as if the
Acquisition occurred on the first day of the most recent measurement period;

(e)        both immediately before and after such Acquisition no Default or
Event of Default shall have occurred and be continuing; and

(f)        the sum of the purchase price of such proposed new Acquisition,
computed on the basis of total acquisition consideration paid or incurred, or to
be paid or incurred, by Borrower with respect thereto, including the amount of
Permitted Indebtedness assumed or to which such assets, businesses or business
or ownership interest or shares, or any Person so acquired, is subject, shall
not be greater than (i) $1,000,000 for any single acquisition or group of
related acquisitions or (ii) $2,500,000 for all such acquisitions during the
term of this Agreement.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to Common Stock (or
other securities or property following a

 

--------------------------------------------------------------------------------

 

merger event or other change of the Common Stock) purchased by Borrower in
connection with the issuance of any Permitted Convertible Debt and as may be
amended in accordance with its terms; provided that, the net purchase price of
any such call option transaction less the amount received by Borrower in respect
of any Permitted Warrant Transaction in connection with such issuance of
Permitted Convertible Debt shall not exceed 15% of the gross proceeds to
Borrower from such issuance of Permitted Convertible Debt; provided further that
the terms, conditions and covenants of each such call option transaction are
customary for agreements of such type, as determined in good faith by the board
of directors of the Borrower or a committee thereof.

“Permitted Convertible Debt” means Indebtedness of the Borrower that is
convertible into a fixed number (subject to customary anti-dilution adjustments,
“make-whole” increases and other customary changes thereto) of shares of Common
Stock (or other securities or property following a merger event or other change
of the Common Stock), cash or any combination thereof (with the amount of such
cash or such combination determined by reference to the market price of such
Common Stock or such other securities); provided that such Indebtedness shall
(a) not require any scheduled amortization or otherwise require payment of
principal prior to, or have a scheduled maturity date earlier than, one hundred
eighty (180) days after the Term Loan Maturity Date, (b) be unsecured, (c) not
be guaranteed by any Subsidiary of Borrower, and (d) be on terms and conditions
customary for Indebtedness of such type, as determined in good faith by the
board of directors of the Borrower or a committee thereof; provided further,
that any cross-default or cross-acceleration event of default (each howsoever
defined) provision contained therein that relates to indebtedness or other
payment obligations of Borrower (or any of its Subsidiaries) (such indebtedness
or other payment obligations, a “Cross-Default Reference Obligation”) contains a
cure period of at least thirty (30) calendar days (after written notice to the
issuer of such Indebtedness by the trustee or to such issuer and such trustee by
holders of at least 25% in aggregate principal amount of such Indebtedness then
outstanding) before a default, event of default, acceleration or other event or
condition under such Cross-Default Reference Obligation results in an event of
default under such cross-default or cross-acceleration provision.

“Permitted Indebtedness” means:  

(i)Indebtedness of Borrower in favor of the Lenders or Agent arising under this
Agreement or any other Loan Document;

(ii)Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;

(iii)Indebtedness of up to $500,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the cost of the Equipment financed with such
Indebtedness;

(iv)Indebtedness to trade creditors incurred in the ordinary course of business,
including such Indebtedness incurred in the ordinary course of business with
corporate credit cards in an amount not to exceed $500,000 at any time
outstanding;

(v)Indebtedness that also constitutes a Permitted Investment;

(vi)Subordinated Indebtedness;

(vii)reimbursement obligations in connection with letters of credit that are
secured by Cash and issued on behalf of the Borrower or a Subsidiary thereof in
an amount not to exceed $250,000 at any time outstanding;

 

--------------------------------------------------------------------------------

 

(viii)other Indebtedness in an amount not to exceed $500,000 at any time
outstanding; provided that if such Indebtedness is secured, such Liens must
qualify as a Permitted Lien under clause (xv) of the definition thereof;

(ix)intercompany Indebtedness as long as each of the obligor and the obligee
under such Indebtedness is either the Borrower or a Subsidiary that has executed
a Joinder Agreement;

(x)Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements in each case, incurred
in the ordinary course of business;

(xi)Permitted Convertible Debt in an aggregate principal amount not to exceed
$350,000,000 at any one time outstanding; and

(xii)extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified do not impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

“Permitted Investment” means:

(i)Investments existing on the Closing Date which are disclosed in Schedule 1B;

(ii)(a) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof currently having a rating of at
least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s Investors
Services, (b) commercial paper maturing no more than one year from the date of
creation thereof and currently having a rating of at least A-2 or P-2 from
either Standard & Poor’s Corporation or Moody’s Investors Service, (c)
certificates of deposit issued by any bank with assets of at least $500,000,000
maturing no more than one year from the date of investment therein, (d) money
market accounts and (e) Investments in cash equivalents made pursuant to
Borrower’s investment policy so long as such investment policy has been
delivered to and approved by Agent;

(iii)repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed $250,000
in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases;

(iv)Investments accepted in connection with Permitted Transfers;

(v)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(vi)Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (vi) shall not
apply to Investments of Borrower in any Subsidiary;

 

--------------------------------------------------------------------------------

 

(vii)Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
board of directors;

(viii)Investments consisting of travel advances in the ordinary course of
business;

(ix)Investments in newly-formed Subsidiaries, provided that each such Subsidiary
enters into a Joinder Agreement promptly after its formation by Borrower and
execute such other documents as shall be reasonably requested by Agent;

(x)Investments in Foreign Subsidiaries hereafter formed in an amount not to
exceed $200,000 in any fiscal year;

(xi)joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the nonexclusive licensing of technology, the development
of technology or the providing of technical support, provided that any cash
Investments by Borrower do not exceed $100,000 in the aggregate in any fiscal
year;

(xii)Permitted Acquisitions;

(xiii)Borrower’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, any Permitted Bond Hedge
Transactions and Permitted Warrant Transactions in accordance with their terms;
and

(xiv)additional Investments that do not exceed $500,000 in the aggregate.

“Permitted Liens” means:

(i)Liens in favor of Agent or the Lenders;

(ii)Liens existing on the Closing Date which are disclosed in Schedule 1C;

(iii)Liens for taxes, fees, assessments or other governmental charges or levies,
which are not yet due or remain payable without penalty or which are being
contested in good faith by appropriate proceedings diligently conducted;
provided, that Borrower maintains adequate reserves therefor on Borrower’s Books
in accordance with GAAP;

(iv)Liens securing claims or demands of materialmen, artisans, mechanics,
carriers, warehousemen, landlords and other like Persons arising in the ordinary
course of Borrower’s business and imposed without action of such parties, which
remain payable without penalty or which are being contested in good faith by
appropriate proceedings diligently conducted; provided, that Borrower maintains
adequate reserves therefor on Borrower’s Books in accordance with GAAP;

(v)Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder;

(vi)the following deposits, to the extent made in the ordinary course of
business:  deposits under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the performance of bids, tenders
or contracts (other than for the repayment of

 

--------------------------------------------------------------------------------

 

borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds;

(vii)Liens on Equipment or software or other intellectual property constituting
purchase money Liens and Liens in connection with capital leases securing
Indebtedness permitted in clause (iii) of “Permitted Indebtedness”;  

(viii)Liens incurred in connection with Subordinated Indebtedness;

(ix)leasehold interests in leases or subleases and licenses granted in the
ordinary course of business and not interfering in any material respect with the
business of the licensor;

(x)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties that are promptly paid on or before the date
they become due;

(xi)Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets);

(xii)statutory and common law rights of set-off and other similar rights as to
deposits of cash and securities in favor of banks, other depository institutions
and brokerage firms;

(xiii)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property;

(xiv)Liens on Cash securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness in an aggregate amount not to exceed
$500,000 at any time; other Liens securing obligations in an amount not to
exceed $500,000 at any time outstanding; provided that such Liens be limited to
specific assets (other than Intellectual Property) and not all assets or
substantially all assets of Borrower; provided further that no such Liens shall
encumber any Intellectual Property;

(xv)Liens consisting of Permitted Out-Licenses; and

(xvi)Liens incurred in connection with the extension, renewal or refinancing of
the Indebtedness secured by Liens of the type described in clauses (i) through
(xvi) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.

“Permitted Out-Licenses” mean the following licenses entered into in the
ordinary course of business and on an arms’ length basis:

(i)non-exclusive licenses and non-exclusive arrangements for the use of
Intellectual Property;

 

--------------------------------------------------------------------------------

 

(ii)licenses that could not result in a legal transfer of title of the licensed
property that may be exclusive in respects other than territory; and

(iii)licenses that could not result in a legal transfer of title of the licensed
property that may be exclusive as to territory, but only:

(w) as to discreet geographical areas outside of the United States of America,

(x) with respect to [* * *],

(y) with respect to [* * *] with the consent of the Agent, or

(z) for Non-Core Intellectual Property.

“Permitted Transfers” means:

(i)sales of Inventory in the ordinary course of business,

(ii)Permitted Out-Licenses,

(iii)dispositions of worn-out, obsolete or surplus Equipment at fair market
value in the ordinary course of business, and

(iv)other Transfers of assets having a fair market value of not more than
$500,000 in the aggregate in any fiscal year.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to Common
Stock (or other securities or property following a merger event or other change
of the Common Stock) and/or cash (in an amount determined by reference to the
price of such Common Stock) sold by Borrower substantially concurrently with any
purchase by Borrower of a related Permitted Bond Hedge Transaction and as may be
amended in accordance with its terms; provided that (x) that the terms,
conditions and covenants of each such call option transaction are customary for
agreements of such type, as determined in good faith by the board of directors
of the Borrower or a committee thereof and (y) such call option transaction
would be classified as an equity instrument in accordance with GAAP.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Qualified Cash” means the amount of Borrower’s Cash held in accounts subject to
an Account Control Agreement in favor of Agent.

“Qualified Cash A/P Amount” means the amount of Borrower’s accounts payable
under GAAP not paid after the 120th day following the invoice for such account
payable.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Chattel Paper,
Supporting Obligations, letters of credit, proceeds of any letter of credit, and
Letter of Credit Rights, and (ii) all customer lists, software, and business
records related thereto.

“Redemption Conditions” means, with respect to any payment of cash in respect of
the principal amount of any Permitted Convertible Debt, satisfaction of each of
the following events: (a) no

 

--------------------------------------------------------------------------------

 

Default or Event of Default shall exist or result therefrom, and (b) both
immediately before and at all times after such redemption, Borrower’s Qualified
Cash shall be no less than the sum of 150% of the outstanding Secured
Obligations plus the Qualified Cash A/P Amount.

“Register” has the meaning specified in Section 11.7.

“Required Lenders” means, at any time, the holders of more than 50% of the sum
of the aggregate unpaid principal amount of the Term Loans then outstanding.

“Restricted License” means any material License or other agreement with respect
to which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
License or agreement or any other property (other than to the extent such
assignment would be rendered invalid pursuant to Section 9-408 of the Code), or
(b) for which a default under or termination of could interfere with the Agent’s
right to sell any Collateral.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
reasonable discretion and subject to a “deep” subordination agreement (i.e.,
“deep” payment, lien and enforcement subordination) in form and substance
satisfactory to Agent in its reasonable discretion.

“Subsequent Financing” means the closing of any Borrower financing which becomes
effective after the Closing Date and is marketed to multiple investors.

“Subsidiary” means an entity, whether a corporation, partnership, limited
liability company, joint venture or otherwise, in which Borrower owns or
controls 50% or more of the outstanding voting securities, including each entity
listed on Schedule 1 hereto.

“T3M Net Product Revenue” means Borrower’s net product revenue (as determined in
accordance with GAAP) solely from the sale of [* * *] (which shall not include
any royalty, profit sharing, or milestone revenue), measured on a trailing
three-month basis as of the date of the most recently delivered monthly
financial statement in accordance with Section 7.1(a).

 

--------------------------------------------------------------------------------

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.  

“Term Loan Advance” means each Tranche 1 Advance, Tranche 2 Advance, Tranche 3
Advance, Tranche 4 Advance and any other Term Loan funds advanced under this
Agreement.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to  the greater of either (i) (a) the prime rate as reported in The Wall Street
Journal, plus (b) 6.40%, and (ii) 9.65%.

“Term Loan Maturity Date” means June 1, 2024; provided, however, if Borrower
achieves the Performance Milestone prior to the Amortization Date, then June 1,
2025; provided, further that if the applicable day is not a Business Day, the
Term Loan Maturity Date shall be the immediately preceding Business Day.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“Tranche 2 Draw Conditions” means (i) Borrower’s achievement of the Performance
Milestone and (ii) both before and after giving effect to any such Tranche 2
Advance no Default or Event of Default shall have occurred and be continuing.

“Tranche 3 Draw Conditions” means (i) Borrower’s achievement of the Performance
Milestone, and (ii) both before and after giving effect to any such Tranche 3
Advance, (a) the Net Product Revenue Ratio shall be no greater than 2.75:1.00
and (b) no Default or Event of Default shall have occurred and be continuing.

“Tranche 3 Facility Charge” means One Hundred Fifty Thousand Dollars ($150,000),
which is payable to the Lenders in accordance with Section 4.2(d).

“Tranche 3 Term Commitment” means as to any Lender, the obligation of such
Lender, if any, to make a Term Loan Advance to Borrower in a principal amount
not to exceed the amount set forth under the heading “Tranche 3 Term Commitment”
opposite such Lender’s name on Schedule 1.1.

“Tranche 4 Facility Charge” means one percent (1.00%) of the amount of Tranche 4
Advances funded, which is payable to the Lenders in accordance with Section
4.2(d).

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral

 

--------------------------------------------------------------------------------

 

is governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.  

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

1.2The following terms are defined in the Sections or subsections referenced
opposite such terms:

Defined Term

Section

Agent

Preamble

Assignee

11.14

Borrower

Preamble

Claims

11.11

Collateral

3.1

Confidential Information

11.13

End of Term Charge

2.6

Event of Default

9

Financial Statements

7.1

Indemnified Person

6.3

Lenders

Preamble

Liabilities

6.3

Maximum Rate

2.3

Open Source License

5.10

Participant Register

11.8

Prepayment Charge

2.5

Publicity Materials

11.19

Register

11.7

Rights to Payment

3.1

Tranche 1A Advance

2.2(a)(i)

Tranche 1B Advance

2.2(a)(ii)

Tranche 1 Advance

2.2(a)(ii)

Tranche 2 Advance

2.2(a)(iii)

Tranche 3 Advance

2.2(a)(iv)

Tranche 4 Advance

2.2(a)(v)

Unused Fee Commencement Date

2.2(e)

 

1.3Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder

 

--------------------------------------------------------------------------------

 

shall be computed in accordance with GAAP, consistently applied. Unless
otherwise defined herein or in the other Loan Documents, terms that are used
herein or in the other Loan Documents and defined in the UCC shall have the
meanings given to them in the UCC.  For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

1.4Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof. For the avoidance
of doubt, and without limitation of the foregoing, Permitted Convertible Debt
shall at all times be valued at the full stated principal amount thereof and
shall not include any reduction or appreciation in value of the shares
deliverable upon conversion thereof.

SECTION 2.  THE LOAN

2.1[Reserved]

2.2Term Loan.

(a)Advances.  

(i)Subject to the terms of this Agreement, the Lenders will severally (and not
jointly) make in an amount not to exceed its respective Term Commitment, and
Borrower agrees to draw, a Term Loan Advance of Twenty Million Dollars
($20,000,000) on the Closing Date (the “Tranche 1A Advance”).  

(ii)Subject to the terms and conditions of this Agreement, beginning on the
Closing Date and continuing through March 31, 2021 (or such later date as
determined by Agent in its sole discretion upon Borrower’s request in connection
with any anticipated PDUFA Date), the Lenders will severally (and not jointly)
make in an amount not to exceed its respective Term Commitment, a Term Loan
Advance of Ten Million Dollars ($10,000,000) (the “Tranche 1B Advance” and
together with the Tranche 1A Advance, each a “Tranche 1 Advance”).

(iii)Subject to the terms and conditions of this Agreement and satisfaction of
the Tranche 2 Draw Conditions, beginning on January 1, 2021 and continuing
through December 15, 2021 (or such later date as determined by Agent in its sole
discretion upon Borrower’s request in connection with any anticipated PDUFA
Date), Borrower may request and the Lenders shall severally (and not jointly)
make one or more additional Term Loan Advances in an aggregate principal amount
of up to Twenty Million Dollars ($20,000,000) in minimum increments of
$5,000,000 (each, a “Tranche 2 Advance”).  

 

--------------------------------------------------------------------------------

 

(iv)Subject to the terms and conditions of this Agreement and satisfaction of
the Tranche 3 Draw Conditions, beginning on April 1, 2021 and continuing through
December 31, 2022, Borrower may request and the Lenders shall severally (and not
jointly) make one or more additional Term Loan Advances in an aggregate
principal amount of up to Thirty Million Dollars ($30,000,000) in minimum
increments of $5,000,000 (each, a “Tranche 3 Advance”).  

(v)Subject to the terms and conditions of this Agreement, and conditioned on
approval by the Lenders’ investment committee in its sole discretion, on or
before December 31, 2022, Borrower may request additional Term Loan Advances in
an aggregate principal amount up to Twenty Million Dollars ($20,000,000) in
minimum increments of $5,000,000 (each, a “Tranche 4 Advance”).  

(vi)The aggregate outstanding Term Loan Advances may be up to the Maximum Term
Loan Amount.

(b) Advance Request.  To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least five (5) Business Days before the
Advance Date) to Agent.  The Lenders shall fund the Term Loan Advance in the
manner requested by the Advance Request provided that each of the conditions
precedent to such Term Loan Advance is satisfied as of the requested Advance
Date.

(c)Interest.  The principal balance of each Term Loan Advance shall bear
interest thereon from such Advance Date at the Term Loan Interest Rate based on
a year consisting of 360 days, with interest computed daily based on the actual
number of days elapsed.  The Term Loan Interest Rate will float and change on
the day the prime rate as reported in the Wall Street Journal changes from time
to time.

(d)Payment.  Borrower will pay interest on each Term Loan Advance on the first
(1st) Business Day of each month, beginning the month after the Advance
Date.  Borrower shall repay the aggregate Term Loan principal balance that is
outstanding on the day immediately preceding the Amortization Date, in equal
monthly installments of principal and interest (mortgage style) beginning on the
Amortization Date and continuing on the first Business Day of each month
thereafter until the Secured Obligations (other than inchoate indemnity
obligations) are repaid.  The entire Term Loan principal balance and all accrued
but unpaid interest hereunder, shall be due and payable on the Term Loan
Maturity Date.  Borrower shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or
defense.  If a payment hereunder becomes due and payable on a day that is not a
Business Day, the due date thereof shall be the immediately preceding Business
Day.  The Lenders will initiate debit entries to the Borrower’s account as
authorized on the ACH Authorization (i) on each payment date of all periodic
obligations payable to the Lenders under each Term Loan Advance and (ii)
reasonable and invoiced out-of-pocket legal fees and costs incurred by Agent or
the Lenders in connection with Section 11.12 of this Agreement; provided that,
with respect to clause (i) above, in the event that the Lenders or Agent informs
Borrower that the Lenders will not initiate a debit entry to Borrower’s account
for a certain amount of the periodic obligations due on a specific payment date,
Borrower shall pay to the Lenders such amount of periodic obligations in full in
immediately available funds on such payment date; provided, further, that, with
respect to clause (i) above, if the Lenders or Agent informs Borrower that the
Lenders will not initiate a debit entry as described above later than the date
that is three (3) Business Days prior to such payment date, Borrower shall pay
to the Lenders such amount of periodic obligations in full in immediately
available funds on the date that is three (3) Business Days after the date on
which the Lenders or

 

--------------------------------------------------------------------------------

 

Agent notifies Borrower of such; provided, further, that, with respect to clause
(ii) above, in the event that the Lenders or Agent informs Borrower that the
Lenders will not initiate a debit entry to Borrower’s account for certain amount
of such out-of-pocket legal fees and costs incurred by Agent or the Lenders,
Borrower shall pay to the Lenders such amount in full in immediately available
funds within three (3) Business Days.

(e)Unused Fee.  In addition to the payments described in Section 2.2(d) above,
Borrower shall pay to the Lenders from and after the later of (i) April 1, 2021
and (ii) the date that the Tranche 3 Draw Conditions are satisfied (such later
date, the “Unused Fee Commencement Date”), until the earliest to occur of (i)
December 31, 2022, (ii) the date that Borrower prepays the outstanding Secured
Obligations, or (iii) the date that the Secured Obligations become due and
payable in full, an unused fee accruing at the rate of 0.50% per annum on the
available but undrawn amount of the Tranche 3 Term Commitments.  All such unused
fees payable under this section 2.2(e) shall be payable quarterly in arrears on
the last day of each fiscal quarter of Borrower occurring on and after the
Unused Fee Commencement Date through and including December 31, 2022 and, in
addition, on the earliest to occur of (i) the date (if on or prior to December
31, 2022) that Borrower prepays the outstanding Secured Obligations, or (ii) the
date (if on or prior to December 31, 2022) that the Secured Obligations become
due and payable in full.  Such unused fee shall be calculated on the basis of
the actual number of days elapsed and a 360 day year. The amount of available
but undrawn Tranche 3 Term Commitments shall be calculated each month in
connection with the reporting under Section 7.1(a) and Section 7.1(d).

2.3Maximum Interest.  Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”).  If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to the Lenders an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows:  first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of the Lenders’ accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.  

2.4Default Interest.  In the event any payment is not paid on the scheduled
payment date (or within three (3) Business Days of the scheduled payment date,
provided that such late payment is due solely to an administrative or
operational error of Agent or the Lenders or Borrower’s bank if Borrower had the
funds to make the payment when due), an amount equal to four percent (4%) of the
past due amount shall be payable on demand; provided that no such amount shall
be payable if such nonpayment is due to Lenders’ failure to initiate debit
entries pursuant to the ACH Authorization. Upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.2(c)
plus four percent (4%) per annum.  In the event any interest is not paid when
due hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.2(c) or
Section 2.4, as applicable.

2.5Prepayment.  

 

--------------------------------------------------------------------------------

 

(a)At its option upon at least seven (7) Business Days prior written notice to
Agent, Borrower may prepay all or a portion of the outstanding Advances by
paying the entire principal balance, or a portion thereof in minimum increments
of Five Million Dollars ($5,000,000), all accrued and unpaid interest thereon,
together with a prepayment charge equal to the following percentage of the
Advance amount being prepaid: with respect to each Advance, if such Advance
amounts are prepaid in any of the first twelve (12) months following the Closing
Date, 3.00%; after twelve (12) months but prior to twenty-four (24) months,
2.00%; and after twenty-four (24) months but prior to thirty-six (36) months,
1.00% (each, a “Prepayment Charge”).  If at any time Borrower elects to make a
prepayment, and at such time, there are outstanding Advances under multiple
Tranches, the Prepayment Charge shall be determined by applying the amount of
such prepayment in the following order: first, to the outstanding principal
amount (and accrued but unpaid interest thereon) of Advances outstanding under
the Tranche with the latest initial funding date; second, to the outstanding
principal amount (and accrued but unpaid interest thereon) of Advances
outstanding under the Tranche with the next latest initial funding date and so
on until the entire principal balance of all Advances made hereunder (and all
accrued but unpaid interest thereon) is paid in full.  Borrower agrees that the
Prepayment Charge is a reasonable calculation of the Lenders’ lost profits in
view of the difficulties and impracticality of determining actual damages
resulting from an early repayment of the Advances.  Borrower shall prepay the
outstanding amount of all principal and accrued interest through the prepayment
date and the Prepayment Charge upon the occurrence of a Change in Control or any
other prepayment hereunder. Notwithstanding the foregoing, Agent and the Lenders
agree to waive the Prepayment Charge if Agent and the Lenders (in their sole and
absolute discretion) agree in writing to refinance the Advances prior to the
Term Loan Maturity Date.  

(b)At its option upon at least three (3) Business Days prior written notice to
Agent, Borrower may prepay the portion of the outstanding Advances necessary to
prevent an Event of Default under Section 9.2 with respect to the covenant in
Section 7.20 and all accrued and unpaid interest thereon; provided that such
prepayment does not exceed the amount required to prevent such Event of
Default.  Any partial prepayments made pursuant to this Section 2.5(b) shall not
be subject to a Prepayment Charge. For the avoidance of doubt, the amounts
prepaid under this Section 2.5(b) shall not be available to be reborrowed.  

(c)Any amounts paid under this Section shall be applied by Agent to the then
unpaid amount of any Secured Obligations (including principal and interest) in
such order and priority as Agent may choose in its sole discretion.  For the
avoidance of doubt, if a payment hereunder becomes due and payable on a day that
is not a Business Day, the due date thereof shall be the immediately preceding
Business Day.

2.6 End of Term Charge.  

(a)On any date that Borrower partially prepays the outstanding Secured
Obligations pursuant to Section 2.5(a), Borrower shall pay the Lenders a charge
of 6.95% of such Term Loan Advances being prepaid.

(b)On the earliest to occur of (i) the Term Loan Maturity Date, (ii) the date
that Borrower prepays the outstanding Secured Obligations (other than any
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) in full pursuant to Section
2.5(a), or (iii) the date that the Secured Obligations become due and payable in
full, Borrower shall pay the Lenders a charge of (x) the greater of (A) Two
Million Eighty-Five Thousand Dollars ($2,085,000) and (B) 6.95% of the aggregate
amount of all Term Loan Advances funded minus (y) the aggregate amount of
payments made pursuant to

 

--------------------------------------------------------------------------------

 

Section 2.6(a) (collectively with any charge made pursuant to Section 2.6(a),
the “End of Term Charge”).

(c)Notwithstanding the required payment date of any such End of Term Charge, the
applicable pro rata portion of the End of Term Charge shall be deemed earned by
the Lenders as of each date a Term Loan Advance is made.  For the avoidance of
doubt, if a payment hereunder becomes due and payable on a day that is not a
Business Day, the due date thereof shall be the immediately preceding Business
Day.

2.7Pro Rata Treatment.  Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.

2.8Taxes; Increased Costs.  The Borrower, the Agent and the Lenders each hereby
agree to the terms and conditions set forth on Addendum 1 attached hereto.

2.9Treatment of Prepayment Charge and End of Term Charge.  Borrower agrees that
any Prepayment Charge and any End of Term Charge payable shall be presumed to be
the liquidated damages sustained by each Lender as the result of the early
termination, and Borrower agrees that it is reasonable under the circumstances
currently existing and existing as of the Closing Date.  The Prepayment Charge
and the End of Term Charge shall also be payable in the event the Secured
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure, or by
any other means.  Borrower expressly waives (to the fullest extent it may
lawfully do so) the provisions of any present or future statute or law that
prohibits or may prohibit the collection of the foregoing Prepayment Charge and
End of Term Charge in connection with any such acceleration.  Borrower agrees
(to the fullest extent that each may lawfully do so): (a) each of the Prepayment
Charge and the End of Term Charge is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (b) each of the Prepayment Charge and the End of Term Charge shall be
payable notwithstanding the then prevailing market rates at the time payment is
made; (c) there has been a course of conduct between the Lenders and Borrower
giving specific consideration in this transaction for such agreement to pay the
Prepayment Charge and the End of Term Charge as a charge (and not interest) in
the event of prepayment or acceleration; (d) Borrower shall be estopped from
claiming differently than as agreed to in this paragraph.  Borrower expressly
acknowledges that its agreement to pay each of the Prepayment Charge and the End
of Term Charge to the Lenders as herein described was on the Closing Date and
continues to be a material inducement to the Lenders to provide the Term Loans.

SECTION 3.  SECURITY INTEREST

3.1As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in, to
and under all of Borrower’s personal property and other assets including without
limitation the following (except as set forth herein) whether now owned or
hereafter acquired (collectively, the “Collateral”):  (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles; (e) Inventory; (f) Investment
Property; (g) Deposit Accounts; (h) Cash; (i) Documents, (j) Goods; and all
other tangible and intangible personal property of Borrower whether now or
hereafter owned or existing, leased, consigned by or to, or acquired by,
Borrower and wherever located, and any of Borrower’s property in the possession
or under the control of Agent; and, to the extent not otherwise included, all
Proceeds of each of the

 

--------------------------------------------------------------------------------

 

foregoing and all accessions to, substitutions and replacements for, and rents,
profits and products of each of the foregoing.

3.2Notwithstanding the broad grant of the security interest set forth in Section
3.1, above, the Collateral shall not include (a) any “intent to use” trademarks
at all times prior to the first use thereof, whether by the actual use thereof
in commerce, the recording of a statement of use with the United States Patent
and Trademark Office or otherwise, provided, that upon submission and acceptance
by the United States Patent and Trademark Office of an amendment to allege use
of an intent-to-use trademark application pursuant to 15 U.S.C. Section 1060(a)
(or any successor provision) such intent-to-use application shall constitute
Collateral, (b) nonassignable licenses or contracts, which by their terms
require the consent of the licensor thereof or another party (but only to the
extent such prohibition on transfer is enforceable under applicable law,
including, without limitation, Sections 9406, 9407 and 9408 of the UCC) and (c)
any Excluded Account.

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

The obligations of the Lenders to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1Initial Advance.  On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a)executed copies of the Loan Documents and all other documents and instruments
reasonably required to create and perfect the Liens of Agent with respect to all
Collateral, in all cases in form and substance reasonably acceptable to Agent;

(b)a legal opinion of Borrower’s counsel in form and substance reasonably
acceptable to Agent;

(c)certified copy of resolutions of Borrower’s board of directors evidencing
approval of the Loan and other transactions evidenced by the Loan Documents;

(d)certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(e)a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified could have a Material Adverse Effect;

(f)payment of the Initial Facility Charge and reimbursement of Agent’s and the
Lenders’ current expenses reimbursable pursuant to this Agreement, which amounts
may be deducted from the initial Advance;

(g)all certificates of insurance and copies of each insurance policy required
hereunder; and

(h)such other documents as Agent may reasonably request.

4.2All Advances.  On each Advance Date:

 

--------------------------------------------------------------------------------

 

(a)Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.2(b), duly executed by Borrower’s Chief Executive Officer
or Chief Financial Officer, and (ii) any other documents Agent may reasonably
request; provided that, if Agent and the Lenders make any Advance, then the
requirement set forth in clause (ii) shall be deemed to have been satisfied to
Agent’s knowledge with respect to such Advance.

(b)The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c)Borrower shall be in material compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Advance, no Default or
Event of Default shall have occurred and be continuing.

(d)With respect to any Tranche 3 Advance, Borrower shall deliver a calculation
detailing the Net Product Revenue Ratio and demonstrating compliance with the
Tranche 3 Draw Conditions in form and substance reasonably acceptable to
Agent.  

(e)With respect to the initial Tranche 3 Advance and any Tranche 4 Advance, the
Borrower shall have paid the Tranche 3 Facility Charge or the Tranche 4 Facility
Charge, as applicable.

(f)Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3No Default.  As of the Closing Date and each Advance Date, no event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1Corporate Status.  Borrower is a corporation duly organized, legally existing
and in good standing under the laws of its state of incorporation, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect.  Borrower’s present name, former names (if any), locations,
place of formation, Tax identification number, organizational identification
number and other information are correctly set forth in Exhibit B, as may be
updated by Borrower in a written notice (including any Compliance Certificate)
provided to Agent after the Closing Date.

5.2Collateral.  Borrower owns, or has good and valid title to, the Collateral,
free of all Liens, except for Permitted Liens.  Borrower has the power and
authority to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.  

5.3Consents.  Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other

 

--------------------------------------------------------------------------------

 

than Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate of
Incorporation, bylaws, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate any contract or agreement or require the consent or
approval of any other Person which has not already been obtained except for
consents and approvals the failure of which to obtain would not be reasonably
expected to have a Material Adverse Effect.  The individual or individuals
executing the Loan Documents are duly authorized to do so.

5.4Material Adverse Effect.  No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5Actions Before Governmental Authorities.  There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened in writing against or
affecting Borrower or its property, that is reasonably expected to result in a
Material Adverse Effect.

5.6Laws.  Neither Borrower nor any of its Subsidiaries is in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any governmental authority, where such violation or
default is reasonably expected to result in a Material Adverse Effect.  Borrower
is not in default in any manner under any provision of any agreement or
instrument evidencing Indebtedness, or any other agreement to which it is a
party or by which it is bound, which default is reasonably expected to result in
a Material Adverse Effect.  

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act.  Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all governmental
authorities that are necessary to continue their respective businesses as
currently conducted.

None of Borrower, any of its Subsidiaries, or to their knowledge, any of
Borrower’s or its Subsidiaries’ respective controlled Affiliates or any of their
respective agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement is (i) in violation of any Anti
Terrorism Law, (ii) engaging in or conspiring to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding or attempts to
violate, any of the prohibitions set forth in any Anti Terrorism Law, or (iii)
is a Blocked Person.  None of Borrower, any of its Subsidiaries, or to the
knowledge of Borrower, any of their controlled Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement, (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (y) deals in, or otherwise engages in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order No.

 

--------------------------------------------------------------------------------

 

13224, any similar executive order or other Anti Terrorism Law.  None of the
funds to be provided under this Agreement will be used, directly or indirectly,
(a) for any activities in violation of any applicable anti-money laundering,
economic sanctions and anti-bribery laws and regulations laws and regulations or
(b) for any payment to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

5.7Information Correct and Current.  No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, contains or will contain
any material misstatement of fact or, when taken together with all other such
information or documents, omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading at the
time such statement was made or deemed made. Additionally, any and all financial
or business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be (i) provided in good faith and based on the most
current data and information available to Borrower, and (ii) the most current of
such projections provided to Borrower’s board of directors.

5.8Tax Matters.  Except as described on Schedule 5.8, (a) Borrower and its
Subsidiaries have filed all federal and state income Tax returns and other
material Tax returns that they are required to file, (b) Borrower and its
Subsidiaries have duly paid all federal and state income Taxes and other
material Taxes or installments thereof that they are required to pay, except
Taxes being contested in good faith by appropriate proceedings and for which
Borrower and its Subsidiaries maintain adequate reserves in accordance with
GAAP, and (c) to the best of Borrower’s knowledge, no proposed or pending Tax
assessments, deficiencies, audits or other proceedings with respect to Borrower
or any Subsidiary have had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.9Intellectual Property Claims.  Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property material to Borrower’s
business.  Except as described on Schedule 5.9, (i) each of the material
Copyrights, Trademarks and Patents is valid and enforceable, (ii) no material
part of the Intellectual Property has been judged invalid or unenforceable, in
whole or in part, and (iii) except as set forth in the most recently delivered
Compliance Certificate in accordance with Section 7.1(d), no claim has been made
to Borrower that any material part of the Intellectual Property violates the
rights of any third party. Exhibit C is a true, correct and complete list of
each of Borrower’s Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the Closing Date. Borrower is not in breach of,
nor has Borrower failed to perform any obligations under, any of the foregoing
contracts, licenses or agreements and, to Borrower’s knowledge, no third party
to any such contract, license or agreement is in breach thereof or has failed to
perform any obligations thereunder, in each case, to the extent such breach is
reasonably expected to have a Material Adverse Effect.  

5.10Intellectual Property.  Except as described on Schedule 5.10, Borrower has
all material rights with respect to Intellectual Property necessary or material
in the operation or conduct of Borrower’s business as currently conducted and
proposed to be conducted by Borrower.  Without limiting the generality of the
foregoing, and in the case of Licenses, except for

 

--------------------------------------------------------------------------------

 

restrictions that are unenforceable under Division 9 of the UCC, Borrower has
the right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property necessary or material in the
operation or conduct of Borrower’s business as currently conducted and proposed
to be conducted by Borrower, without condition, restriction or payment of any
kind (other than license payments in the ordinary course of business) to any
third party, and Borrower owns or has the right to use, pursuant to valid
licenses, all software development tools, library functions, compilers and all
other third-party software and other items that are material to Borrower’s
business and used in the design, development, promotion, sale, license,
manufacture, import, export, use or distribution of Borrower Products except
customary covenants in inbound license agreements and equipment leases where
Borrower is the licensee or lessee.  Except as has been disclosed in the
Perfection Certificate or pursuant to Section 7.1(d), Borrower is not a party
to, nor is it bound by, any Restricted License.

No material software or other materials used by Borrower or any of its
Subsidiaries (or used in any Borrower Products or any Subsidiaries’ products)
are subject to an open-source or similar license (including but not limited to
the General Public License, Lesser General Public License, Mozilla Public
License, or Affero License) (collectively, “Open Source Licenses”) in a manner
that would cause such software or other materials to have to be (i) distributed
to third parties at no charge or a minimal charge (royalty-free basis); (ii)
licensed to third parties to modify, make derivative works based on, decompile,
disassemble, or reverse engineer; or (iii) used in a manner that does could
require disclosure or distribution in source code form.

5.11Borrower Products.  Except as described on Schedule 5.11 or in the most
recently delivered Compliance Certificate in accordance with Section 7.1(d), no
Intellectual Property owned by Borrower or Borrower Product is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any manner
Borrower’s use, transfer or licensing thereof or that may affect the validity,
use or enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products.  Except as
described in the most recently delivered Compliance Certificate in accordance
with Section 7.1(d), Borrower has not received any written notice or claim, or,
to the knowledge of Borrower, oral notice or claim, challenging or questioning
Borrower’s ownership in any Intellectual Property (or written notice of any
claim challenging or questioning the ownership in any licensed Intellectual
Property of the owner thereof) or suggesting that any third party has any claim
of legal or beneficial ownership with respect thereto nor, to Borrower’s
knowledge, is there a reasonable basis for any such claim.  Neither Borrower’s
use of its Intellectual Property nor the production and sale of Borrower
Products infringes the Intellectual Property or other rights of others in any
material respect.

5.12Financial Accounts.  Exhibit D, as may be updated by the Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

--------------------------------------------------------------------------------

 

5.13Employee Loans.  Other than Permitted Investments, Borrower has no
outstanding loans to any employee, officer or director of the Borrower nor has
Borrower guaranteed the payment of any loan made to an employee, officer or
director of the Borrower by a third party.

5.14Capitalization and Subsidiaries.  Borrower’s capitalization as of the
Closing Date is set forth on Schedule 5.14 annexed hereto.  Borrower does not
own any stock, partnership interest or other securities of any Person, except
for Permitted Investments.  Attached as Schedule 5.14, as may be updated by
Borrower in a written notice provided after the Closing Date, is a true, correct
and complete list of each Subsidiary.

SECTION 6.  INSURANCE; INDEMNIFICATION

6.1Coverage.  Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business.  Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3.  Borrower shall maintain a
minimum of $2,000,000 of commercial general liability insurance for each
occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate.  So long as there are any Secured Obligations outstanding, Borrower
shall also cause to be carried and maintained insurance upon the Collateral,
insuring against all risks of physical loss or damage howsoever caused, in an
amount not less than the full replacement cost of the Collateral, provided that
such insurance may be subject to standard exceptions and deductibles.  If
Borrower fails to obtain the insurance called for by this Section 6.1 or fails
to pay any premium thereon or fails to pay any other amount which Borrower is
obligated to pay under this Agreement or any other Loan Document or which may be
required to preserve the Collateral, Agent may obtain such insurance or make
such payment, and all amounts so paid by Agent are immediately due and payable,
bearing interest at the then highest rate applicable to the Secured Obligations,
and secured by the Collateral.  Agent will make reasonable efforts to provide
Borrower with notice of Agent obtaining such insurance at the time it is
obtained or within a reasonable time thereafter.  No payments by Agent are
deemed an agreement to make similar payments in the future or Agent’s waiver of
any Event of Default.

6.2Certificates.  Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2.  Borrower’s insurance certificate
shall state Agent (shown as “Hercules Capital, Inc., as Agent”) is an additional
insured for commercial general liability, a lenders loss payable for all risk
property damage insurance, subject to the insurer’s approval, and a lenders loss
payable for property insurance and additional insured for liability insurance
for any future property or liability insurance that Borrower may acquire from
such insurer.  Attached to the certificates of insurance will be additional
insured endorsements for liability and lender’s loss payable endorsements for
all risk property damage insurance.  All certificates of insurance will provide
for a minimum of thirty (30) days advance written notice to Agent of
cancellation (other than cancellation for non-payment of premiums, for which ten
(10) days’ advance written notice shall be sufficient).  Any failure of Agent to
scrutinize such insurance certificates for compliance is not a waiver of any of
Agent’s rights, all of which are reserved.  Borrower shall provide Agent with
copies of each insurance policy evidencing Borrower’s compliance with its
insurance obligations in Sections 6.1 and 6.2, and upon entering or amending any
insurance policy required hereunder, Borrower shall provide Agent with copies of
such policies and shall deliver to Agent updated insurance certificates with
respect to such policies concurrently with the monthly financial statements
delivered pursuant to Section 7.1(a).

 

--------------------------------------------------------------------------------

 

6.3Indemnity.  Borrower agrees to indemnify and hold Agent, the Lenders and
their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable and
invoiced attorneys’ fees and disbursements and other costs of investigation or
defense (including those incurred upon any appeal) (collectively,
“Liabilities”), that may be instituted or asserted against or incurred by such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents or the
administration of such credit, or in connection with or arising out of the
transactions contemplated hereunder and thereunder, or any actions or failures
to act in connection therewith, or arising out of the disposition or utilization
of the Collateral, excluding in all cases Liabilities to the extent resulting
solely from any Indemnified Person’s gross negligence or willful
misconduct.  This Section 6.3 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.  In no event shall any Indemnified Person be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This Section
6.3 shall survive the repayment of indebtedness under, and otherwise shall
survive the expiration or other termination of, this Agreement.

SECTION 7.  COVENANTS OF BORROWER

Borrower agrees as follows:

7.1Financial Reports.  Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a)within thirty (30) days after the end of each month (provided that in the
case of each month ended March 31, June 30, September 30, and December 31,
within forty-five (45) days), unaudited interim and year-to-date financial
statements as of the end of such month (prepared on a consolidated basis),
including balance sheet and related statements of income and cash flows
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that could reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except (i)
for the absence of footnotes, (ii) that they are subject to normal year end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;

(b)within forty-five (45) days after the end of each fiscal quarter, unaudited
interim and year-to-date financial statements as of the end of such fiscal
quarter (prepared on a consolidated basis), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that could reasonably be expected
to have a Material Adverse Effect,  certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, and (ii) that
they are subject to normal year end adjustments;

(c)within ninety (90) days after the end of each fiscal year, unqualified
audited financial statements as of the end of such fiscal year (prepared on a
consolidated basis), including balance sheet and related statements of income
and cash flows, and setting forth in comparative

 

--------------------------------------------------------------------------------

 

form the corresponding figures for the preceding fiscal year, certified by a
firm of independent certified public accountants selected by Borrower and
reasonably acceptable to Agent, accompanied by any management report from such
accountants;

(d)within thirty (30) days after the end of each month, a Compliance Certificate
in the form of Exhibit E, which shall include a report showing (x) the T3M Net
Product Revenue measured as of the last day of such month, (y) a list of new
applications for Intellectual Property or notice of the acquisition thereof and
(z) notice of entrance into any Restricted License;

(e)within thirty (30) days after the end of each month, a report showing agings
of accounts receivable and accounts payable;

(f)promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its common stock and copies of any regular, periodic and
special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

(g)[reserved];

as soon as available and promptly following their approval by Borrower’s board
of directors, but no later than ninety (90) days after the end of each fiscal
year after the Closing Date, financial and business projections prepared in good
faith by Borrower’s management and certified in writing by the Chief Executive
Officer or Chief Financial Officer of Borrower and in form and substance
reasonably acceptable to Agent, as well as budgets, operating plans and other
financial information reasonably requested by Agent; and

(h)immediate notice if Borrower or any Subsidiary has knowledge that Borrower,
or any Subsidiary or any director or officer of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) fiscal years
or fiscal quarters. The fiscal year of Borrower shall end on December 31.

The executed Compliance Certificate, and all Financial Statements required to be
delivered pursuant to clauses (a), (b), (c) and (d) shall be sent via e-mail to
[* * *] with a copy to [* * *]; provided, that if e-mail is not available or
sending such Financial Statements via e-mail is not possible, they shall be
faxed to Agent at: [* * *], attention Account Manager: G1 Therapeutics, Inc.

Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower emails a link thereto to Agent; provided that Borrower shall directly
provide Agent all Financial Statements required to be delivered pursuant to
Section 7.1(b) and (c) hereunder.

7.2Management Rights.  Borrower shall permit any representative that Agent or
the Lenders authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as

 

--------------------------------------------------------------------------------

 

no Event of Default has occurred and is continuing, such examinations shall be
limited to no more often than twice per fiscal year.  In addition, any such
representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records at reasonable time and
upon reasonable notice during normal business hours.  In addition, Agent or the
Lenders shall be entitled at reasonable times and intervals reasonably
acceptable to Borrower to consult with and advise the management and officers of
Borrower concerning significant business issues affecting Borrower, which
consultations shall not unreasonably interfere with Borrower’s business
operations; provided that the management and officers of Borrower are not
obligated to accept such advice.  The parties intend that the rights granted
Agent and the Lenders shall constitute “management rights” within the meaning of
29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Agent or the Lenders with respect to any business issues shall
not be deemed to give Agent or the Lenders, nor be deemed an exercise by Agent
or the Lenders of, control over Borrower’s management or policies.

Further Assurances.  Borrower shall from time to time execute, deliver and file,
alone or with Agent, any financing statements, security agreements, collateral
assignments, notices, control agreements, promissory notes or other documents to
perfect, give the highest priority to Agent’s Lien on the Collateral or
otherwise evidence Agent’s rights herein.  Borrower shall from time to time
procure any instruments or documents as may be reasonably requested by Agent,
and take all further action that may be necessary, or that Agent may reasonably
request, to perfect and protect the Liens granted hereby and thereby.  In
addition, and for such purposes only, Borrower hereby authorizes Agent to
execute and deliver on behalf of Borrower and to file such financing statements
(including an indication that the financing statement covers “all assets or all
personal property” of Borrower in accordance with Section 9-504 of the UCC),
collateral assignments, notices, control agreements, security agreements and
other documents without the signature of Borrower either in Agent’s name or in
the name of Agent as agent and attorney-in-fact for Borrower.  Borrower shall
protect and defend Borrower’s title to the Collateral and Agent’s Lien thereon
against all Persons claiming any interest adverse to Borrower or Agent other
than Permitted Liens.  

7.3Indebtedness.  Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary to do
so, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) purchase money Indebtedness pursuant to its then applicable payment
schedule, (c) prepayment by any Subsidiary of inter-company Indebtedness, (d)
any refinancing of Indebtedness with Permitted Indebtedness or (e) as otherwise
permitted hereunder or approved in writing by Agent.

Notwithstanding anything to the contrary in the foregoing, the issuance of,
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption (including, for the avoidance of
doubt, a required repurchase in connection with the redemption of Permitted
Convertible Debt upon satisfaction of a condition related to the stock price of
the Common Stock), settlement or early termination or cancellation of (whether
in whole or in part and including by netting or set-off) (in each case, whether
in cash, Common Stock or, following a merger event or other change of the Common
Stock, other securities or property), or the satisfaction of any condition that
would permit or require any of the foregoing, any Permitted Convertible Debt
shall not constitute a prepayment of Indebtedness by Borrower for the purposes
of this Section 7.4; provided that principal payments in cash (other than cash
in lieu of fractional shares) shall only be allowed if the Redemption Conditions
are satisfied in respect of such payment and at all times after such payment;
provided further that, to the extent both (a) the

 

--------------------------------------------------------------------------------

 

aggregate amount of cash payable upon conversion or payment of any Permitted
Convertible Debt (excluding any required payment of interest with respect to
such Permitted Convertible Debt and excluding any payment of cash in lieu of a
fractional share due upon conversion thereof) exceeds the aggregate principal
amount thereof and (b) such conversion or payment does not trigger or correspond
to an exercise or early unwind or settlement of a corresponding portion of the
Permitted Bond Hedge Transactions relating to such Permitted Convertible Debt
(including, for the avoidance of doubt, the case where there is no Permitted
Bond Hedge Transaction relating to such Permitted Convertible Debt), the payment
of such excess cash shall not be permitted by the preceding sentence.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of Common Stock
and/or a different series of Permitted Convertible Debt and/or by payment of
cash (in an amount that does not exceed the proceeds received by Borrower from
the substantially concurrent issuance of shares of Common Stock and/or Permitted
Convertible Debt plus the net cash proceeds, if any, received by Borrower
pursuant to the related exercise or early unwind or termination of the related
Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if any,
pursuant to the immediately following proviso); provided that, substantially
concurrently with, or a commercially reasonable period of time before or after,
the related settlement date for the Permitted Convertible Debt that is so
repurchased, exchanged or converted, Borrower shall exercise or unwind or
terminate early (whether in cash, shares or any combination thereof) the portion
of the Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if
any, corresponding to such Permitted Convertible Debt that are so repurchased,
exchanged or converted.

7.4Collateral.  Borrower shall at all times keep the Collateral and all other
property and assets used in Borrower’s business or in which Borrower now or
hereafter holds any interest free and clear from any legal process or Liens
whatsoever (except for Permitted Liens), and shall give Agent prompt written
notice of any legal process affecting all or any portion the Collateral in
excess of $500,000 in the aggregate, such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens.  Borrower shall not agree with any
Person other than Agent or the Lenders not to encumber its property other than
(i) as is otherwise permitted in the definitions of “Permitted Transfers” and
“Permitted Liens” and (ii) restrictions by reason of customary provisions
restricting assignment, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements as the case may be).  Borrower shall not enter into or suffer
to exist or become effective any agreement that prohibits or limits the ability
of any Borrower to create, incur, assume or suffer to exist any Lien upon any of
its property (including Intellectual Property), whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is a
party other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or capital lease obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby) and (c) customary
restrictions on the assignment of leases, licenses and other agreements.
Borrower shall cause its Subsidiaries to protect and defend such Subsidiary’s
title to its assets from and against all Persons claiming any interest adverse
to such Subsidiary, and Borrower shall cause its Subsidiaries at all times to
keep such Subsidiary’s property and assets free and clear from any legal process
or Liens whatsoever (except for Permitted Liens, provided however, that there
shall be no Liens whatsoever on Intellectual Property), and shall give Agent
prompt written notice of any legal process affecting such Subsidiary’s assets.

 

--------------------------------------------------------------------------------

 

7.5Investments.  Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries to do
so, other than Permitted Investments.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.6
shall not prohibit the conversion by holders of (including any payment upon
conversion, whether in cash, common stock or a combination thereof), or required
payment of any principal or premium on (including, for the avoidance of doubt,
in respect of a required repurchase in connection with the redemption of
Permitted Convertible Debt upon satisfaction of a condition related to the stock
price of the Common Stock) or required payment of any interest with respect to,
any Permitted Convertible Debt in each case, in accordance with the terms of the
indenture governing such Permitted Convertible Debt; provided that principal
payments in cash (other than cash in lieu of fractional shares) shall only be
allowed if the Redemption Conditions are satisfied in respect of such payment
and at all times after such payment; provided further that, to the extent both
(a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Debt (excluding any required payment of interest with
respect to such Permitted Convertible Debt and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Permitted Bond Hedge Transactions relating to such Permitted
Convertible Debt (including, for the avoidance of doubt, the case where there is
no Permitted Bond Hedge Transaction relating to such Permitted Convertible
Debt), the payment of such excess cash shall not be permitted by the preceding
sentence.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of Common Stock
and/or a different series of Permitted Convertible Debt and/or by payment of
cash (in an amount that does not exceed the proceeds received by Borrower from
the substantially concurrent issuance of shares of Common Stock and/or Permitted
Convertible Debt plus the net cash proceeds, if any, received by Borrower
pursuant to the related exercise or early unwind or termination of the related
Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if any,
pursuant to the immediately following proviso); provided that, substantially
concurrently with, or a commercially reasonable period of time before or after,
the related settlement date for the Permitted Convertible Debt that is so
repurchased, exchanged or converted, Borrower shall exercise or unwind or
terminate early (whether in cash, shares or any combination thereof) the portion
of the Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if
any, corresponding to such Permitted Convertible Debt that are so repurchased,
exchanged or converted.

7.6Distributions.  Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other Equity Interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case the repurchase or redemption price
does not exceed the original consideration paid for such stock or Equity
Interest, or (b) declare or pay any cash dividend or make any other cash
distribution on any class of stock or other Equity Interest, except that a
Subsidiary may pay dividends or make other distributions to Borrower or any
Subsidiary of Borrower, or (c) lend money to any employees, officers or
directors or guarantee the payment of any such loans granted by a third party in
excess of $100,000 in the aggregate or (d) waive, release or forgive any
Indebtedness owed by any employees, officers or directors in excess of $100,000
in the aggregate.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit the issuance of, performance of, obligations under (including
any payments of interest), and

 

--------------------------------------------------------------------------------

 

conversion, exercise, repurchase, redemption by holders of (including any
payment upon conversion, whether in cash, common stock or a combination
thereof), or required payment of any principal or premium on (including, for the
avoidance of doubt, in respect of a required repurchase in connection with the
redemption of Permitted Convertible Debt upon satisfaction of a condition
related to the stock price of the Common Stock) or required payment of any
interest with respect to, any Permitted Convertible Debt in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Debt; provided that principal payments in cash (other than cash in lieu of
fractional shares) shall only be allowed if the Redemption Conditions are
satisfied in respect of such payment and at all times after such payment;
provided further that, to the extent both (a) the aggregate amount of cash
payable upon conversion or payment of any Permitted Convertible Debt (excluding
any required payment of interest with respect to such Permitted Convertible Debt
and excluding any payment of cash in lieu of a fractional share due upon
conversion thereof) exceeds the aggregate principal amount thereof and (b) such
conversion or payment does not trigger or correspond to an exercise or early
unwind or settlement of a corresponding portion of the Permitted Bond Hedge
Transactions relating to such Permitted Convertible Debt (including, for the
avoidance of doubt, the case where there is no Permitted Bond Hedge Transaction
relating to such Permitted Convertible Debt), the payment of such excess cash
shall not be permitted by the preceding sentence.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of Common Stock
and/or a different series of Permitted Convertible Debt and/or by payment of
cash (in an amount that does not exceed the proceeds received by Borrower from
the substantially concurrent issuance of shares of Common Stock and/or Permitted
Convertible Debt plus the net cash proceeds, if any, received by Borrower
pursuant to the related exercise or early unwind or termination of the related
Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if any,
pursuant to the immediately following proviso); provided that, substantially
concurrently with, or a commercially reasonable period of time before or after,
the related settlement date for the Permitted Convertible Debt that is so
repurchased, exchanged or converted, Borrower shall exercise or unwind or
terminate early (whether in cash, shares or any combination thereof) the portion
of the Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if
any, corresponding to such Permitted Convertible Debt that are so repurchased,
exchanged or converted.

7.7Transfers.  Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.

7.8Mergers and Consolidations.  Borrower shall not merge or consolidate, or
permit any of its Subsidiaries to merge or consolidate, with or into any other
business organization (other than mergers or consolidations of (a) a Subsidiary
(or the target of any Permitted Acquisition) which is not a Borrower into
another Subsidiary or into Borrower or (b) a Borrower into another Borrower).

7.9Taxes.  Borrower shall, and shall cause each of its Subsidiaries to, pay when
due all material Taxes of any nature whatsoever now or hereafter imposed or
assessed against Borrower or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom.  Borrower shall, and shall cause each of
its Subsidiaries to, accurately file on or before the due date therefor (taking
into account proper extensions) all federal and state income Tax returns and
other material Tax returns required to be filed.  Notwithstanding the foregoing,
Borrower and its Subsidiaries

 

--------------------------------------------------------------------------------

 

may contest, in good faith and by appropriate proceedings diligently conducted,
Taxes for which Borrower and its Subsidiaries maintain adequate reserves in
accordance with GAAP.

7.10Corporate Changes.  Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ (or such shorter period as Agent may agree) prior written notice to
Agent.  Neither Borrower nor any Subsidiary shall suffer a Change in Control.
Neither Borrower nor any Subsidiary shall relocate its chief executive office or
its principal place of business unless: (i) it has provided prior written notice
to Agent; and (ii) such relocation shall be within the continental United States
of America.  Neither Borrower nor any Subsidiary shall relocate any item of
Collateral (other than (w) Permitted Transfers, (x) sales of Inventory in the
ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to $150,000 in any fiscal year, and (z) relocations of Collateral
from a location described on Exhibit B to another location described on Exhibit
B) unless (i) it has provided prompt written notice to Agent, (ii) such
relocation is within the continental United States of America and, (iii) if such
relocation is to a third party bailee, it has used commercially reasonable
efforts to deliver a bailee agreement in form and substance reasonably
acceptable to Agent.

7.11Deposit Accounts.  Neither Borrower nor any Subsidiary shall maintain any
Deposit Accounts, or accounts holding Investment Property, except with respect
to which Agent has an Account Control Agreement; provided that no Account
Control Agreement shall be required for any Excluded Account.  

7.12Borrower shall notify Agent of each Subsidiary formed subsequent to the
Closing Date and, within 20 days of formation, shall cause any such Subsidiary
to execute and deliver to Agent a Joinder Agreement.

7.13[RESERVED]

7.14Notification of Event of Default.  Borrower shall notify Agent immediately
of the occurrence of any Event of Default.

7.15[RESERVED]

7.16Use of Proceeds.  Borrower agrees that the proceeds of the Loans shall be
used solely to pay related fees and expenses in connection with this Agreement
and for working capital and general corporate purposes.  The proceeds of the
Loans will not be used in violation of Anti-Corruption Laws or applicable
Sanctions.

7.17[RESERVED]

7.18Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respects with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required material governmental
authorizations, approvals, licenses, franchises, permits or registrations
reasonably necessary in connection with the conduct of Borrower’s business.

 

--------------------------------------------------------------------------------

 

Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit any officer, director or agent to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists.  Neither Borrower nor any of
its Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit
any Affiliate to, directly or indirectly, (i) conduct any business or engage in
any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti‑Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti‑Terrorism Law.

Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.19Financial Covenants.

(a)Minimum Cash.  

(i)If Borrower fails to achieve the Performance Milestone by June 30, 2021, at
all times on and after July 1, 2021 through the date that Borrower achieves the
Performance Milestone, Borrower shall maintain Qualified Cash in an amount
greater than or equal to the sum of Twenty Million and No/100 Dollars
($20,000,000) plus the Qualified Cash A/P Amount, and

(ii)If Borrower makes a cash payment in respect of Permitted Convertible Debt
subject to satisfaction of the Redemption Conditions, Borrower shall, at all
times thereafter, maintain Qualified Cash in the amount required by the defined
term “Redemption Conditions”.

(b)Performance Covenant.  If Borrower achieves the Performance Milestone and
Borrower draws any Advance (other than a Tranche 1 Advance), Borrower shall,
from the later to occur of (a) the date of such Advance and (b) ninety (90) days
following Borrower’s achievement of the Performance Milestone, Borrower shall
satisfy either of (i) Performance Covenant A or Performance Covenant B, tested
at all times, or (ii) Performance Covenant C, tested monthly.

7.20Intellectual Property.  The Borrower shall (i) protect, defend and maintain
the validity and enforceability of its Intellectual Property; (ii) promptly
advise Agent in writing of material infringements of its Intellectual Property;
and (iii) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public without

 

--------------------------------------------------------------------------------

 

Agent’s written consent.  If a Borrower decides to register any Copyrights or
mask works in the United States Copyright Office, such Borrower shall:  (x)
provide Agent with at least fifteen (15) days prior written notice of such
Borrower’s intent to register such Copyrights or mask works together with a copy
of the application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Agent may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Agent in the Copyrights or mask
works intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office.  Borrower shall,
together with the delivery of the Compliance Certificate referred to in Section
7.01(d), provide to Agent (x) copies of all applications that it files for
Patents or for the registration of Trademarks, or (y) evidence that it has
acquired any registered Trademarks, in each case, together with evidence of the
recording of the intellectual property security agreement required for Agent to
perfect and maintain a first priority perfected security interest in such
property.  Borrower shall, together with the delivery of the Compliance
Certificate referred to in Section 7.01(d), provide written notice to Agent of
entering into or becoming bound by any Restricted License (other than
over-the-counter software that is commercially available to the
public).  Borrower shall take such steps as Agent requests to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for (1) any
Restricted License to be deemed “Collateral” and for Agent to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (2) Agent to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Agent’s rights
and remedies under this Agreement and the other Loan Documents.

7.21Transactions with Affiliates.  Except as set forth on Schedule 7.22,
Borrower shall not and shall not permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction of any kind involving
payments or consideration in excess of $10,000 with any Affiliate of Borrower or
such Subsidiary on terms that are less favorable to Borrower or such Subsidiary,
as the case may be, than those that might be obtained in an arm’s length
transaction from a Person who is not an Affiliate of Borrower or such
Subsidiary.  

7.22Post-Closing Obligations.  Notwithstanding any provision herein or in any
other Loan Document to the contrary, to the extent not actually delivered on or
prior to the Closing Date, Borrower shall:

(a)deliver to Agent (or its designated agent), within fifteen (15) days of the
Closing Date (or such later date as Agent may determine in its sole discretion),
executed Account Control Agreements (i) among Borrower, Agent and DST Asset
Manager Solutions, Inc. and (ii) among Borrower, Agent and Truist Bank (it being
understood and agreed that the proceeds of the Loans shall not be transferred
into any bank account that is not subject to an Account Control Agreement during
such period); and

(b)use commercially reasonable efforts to deliver to Agent (or its designated
agent), within thirty (30) days of the Closing Date (or such later date as Agent
may determine in its sole discretion), an executed bailee waiver, in form and
substance satisfactory to Agent in its sole discretion, for 5900 Martin Luther
King Jr. Highway, Greenville, NC, Pitt County, 27834.




 

--------------------------------------------------------------------------------

 

SECTION 8.  RIGHT TO invest

8.1The Lenders or their assignees or nominees shall have the right, in their
discretion, to participate in any Subsequent Financing in an amount of up to Two
Million and No/100 Dollars ($2,000,000) on the same timing, terms, conditions
and pricing afforded to others participating in any such Subsequent Financing.

SECTION 9.  EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1Payments.  Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or the Lenders or Borrower’s bank
if Borrower had the funds to make the payment when due and makes the payment
within three (3) Business Days following Borrower’s knowledge of such failure to
pay; or

9.2Covenants.  Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and the Lenders, and (a) with
respect to a default under any covenant under this Agreement (other than under
Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.17, 7.19, 7.20 7.21, 7.22, and
7.23), any other Loan Document, or any other agreement among Borrower, Agent and
the Lenders, such default continues for more than fifteen (15) days after the
earlier of the date on which (i) Agent or the Lenders has given notice of such
default to Borrower and (ii) Borrower has actual knowledge of such default or
(b) with respect to a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8,
7.9, 7.15, 7.17, 7.19, 7.20, 7.21, 7.22, and 7.23 the occurrence of such
default; or

9.3Material Adverse Effect.  A circumstance has occurred that could reasonably
be expected to have a Material Adverse Effect or a “change of control”,
“fundamental change”, “make-whole fundamental change” or any comparable term
under and as defined in any indenture governing any Permitted Convertible Debt
has occurred; provided that solely for purposes of this Section 9.3, the failure
to achieve the Performance Milestone, in and of itself, shall not constitute a
Material Adverse Effect; or

9.4Representations.  Any representation or warranty made by Borrower in any Loan
Document shall have been false or misleading in any material respect when made
or when deemed made; or

9.5Insolvency.  Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33 1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in

 

--------------------------------------------------------------------------------

 

clauses (i) through (vi); or (B) either (i) thirty (30) days shall have expired
after the commencement of an involuntary action against Borrower seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation,
without such action being dismissed or all orders or proceedings thereunder
affecting the operations or the business of Borrower being stayed; or (ii) a
stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) Borrower shall
file any answer admitting or not contesting the material allegations of a
petition filed against Borrower in any such proceedings; or (iv) the court in
which such proceedings are pending shall enter a decree or order granting the
relief sought in any such proceedings; or (v) thirty (30) days shall have
expired after the appointment, without the consent or acquiescence of Borrower,
of any trustee, receiver or liquidator of Borrower or of all or any substantial
part of the properties of Borrower without such appointment being vacated; or

9.6Attachments; Judgments.  Any portion of Borrower’s assets is attached or
seized, or a levy is filed against any such assets, or a judgment or judgments
is/are entered for the payment of money (not covered by independent third party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least $250,000, or Borrower is
enjoined or in any way prevented by court order from conducting any part of its
business; or  

9.7Other Obligations.  The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $250,000, or any
other material agreement or obligation or any early payment is required or
unwinding or termination occurs with respect to any Permitted Bond Hedge
Transaction or Permitted Warrant Transaction, or any condition giving rise to
the foregoing is met, in each case, with respect to which Borrower or its
Affiliate is the “affected party” or “defaulting party” under the terms of such
Permitted Bond Hedge Transaction or Permitted Warrant Transaction, if a Material
Adverse Effect could reasonably be expected to result from such default, early
payment, unwinding or termination.

9.8Stop Trade.  At any time, an SEC stop trade order or NASDAQ market trading
suspension of Borrower’s Common Stock shall be in effect for five (5)
consecutive days or five (5) days during a period of ten (10) consecutive days,
excluding in all cases a suspension of all trading on a public market, provided
that Borrower shall not have been able to cure such trading suspension within
thirty (30) days of the notice thereof or list the Common Stock on another
public market within sixty (60) days of such notice.

SECTION 10.  REMEDIES

10.1General.  Upon the occurrence and during the continuance of any one or more
Events of Default, Agent may, and at the direction of the Required Lenders
shall, accelerate and demand payment of all or any part of the Secured
Obligations together with a Prepayment Charge and declare them to be immediately
due and payable (provided, that upon the occurrence of an Event of Default of
the type described in Section 9.5, all of the Secured Obligations (including,
without limitation, the Prepayment Charge and the End of Term Charge) shall
automatically be accelerated and made due and payable, in each case without any
further notice or act).  Borrower hereby irrevocably appoints Agent as its
lawful attorney-in-fact to:  exercisable during the existence of an Event of
Default, (i) sign Borrower’s name on any invoice or bill of lading for any
account or drafts against account debtors; (ii) demand, collect, sue, and give
releases to any account debtor for monies due, settle and adjust disputes and
claims about the accounts directly with account debtors, and compromise,
prosecute, or defend any action, claim, case, or proceeding about any Collateral
(including filing a claim or voting a claim in any bankruptcy case in Agent’s

 

--------------------------------------------------------------------------------

 

or Borrower’s name, as Agent may elect); (iii) make, settle, and adjust all
claims under Borrower’s insurance policies; (iv) pay, contest or settle any
Lien, charge, encumbrance, security interest, or other claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; (v) transfer the Collateral into the name of
Agent or a third party as the UCC permits; (vi) receive, open and dispose of
mail addressed to Borrower; (vii) endorse Borrower’s name on any checks, payment
instruments, or other forms of payment or security; and (viii) notify all
account debtors to pay Agent directly.  Borrower hereby appoints Agent as its
lawful attorney-in-fact to sign Borrower’s name on any documents necessary to
perfect or continue the perfection of Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Secured Obligations have been satisfied in full and the Loan Documents have been
terminated.  Agent’s foregoing appointment as Borrower’s attorney in fact, and
all of Agent’s rights and powers, coupled with an interest, are irrevocable
until all Secured Obligations have been fully repaid and performed and the Loan
Documents have been terminated.  Agent may, and at the direction of the Required
Lenders shall, exercise all rights and remedies with respect to the Collateral
under the Loan Documents or otherwise available to it under the UCC and other
applicable law, including the right to release, hold, sell, lease, liquidate,
collect, realize upon, or otherwise dispose of all or any part of the Collateral
and the right to occupy, utilize, process and commingle the Collateral.  All
Agent’s rights and remedies shall be cumulative and not exclusive.

10.2Collection; Foreclosure.  Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect.  Any such sale may be made either
at public or private sale at its place of business or elsewhere.  Borrower
agrees that any such public or private sale may occur upon ten (10) calendar
days’ prior written notice to Borrower.  Upon the occurrence and during the
continuance of any Event of Default, Agent may require Borrower to assemble the
Collateral and make it available to Agent at a place designated by Agent that is
reasonably convenient to Agent and Borrower.  The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

 



First, to Agent and the Lenders in an amount sufficient to pay in full Agent’s
and the Lenders’ reasonable costs and professionals’ and advisors’ fees and
expenses as described in Section 11.12;

 



Second, to the Lenders in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, and the Default Rate
interest), in such order and priority as Agent may choose in its sole
discretion; and

 



Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any
Collateral.  

 

--------------------------------------------------------------------------------

 

10.4Cumulative Remedies.  The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative.  The exercise of any one or more of the rights,
powers and remedies provided herein shall not be construed as a waiver of or
election of remedies with respect to any other rights, powers and remedies of
Agent.

SECTION 11.  MISCELLANEOUS

11.1Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

11.2Notice.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

(a)If to Agent:

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and [* * *]
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: [* * *]
Telephone:  [* * *]

(b)If to the Lenders:

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and [* * *]
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
email: [* * *]
Telephone:  [* * *]

(c)If to Borrower:

G1 THERAPEUTICS, INC.  

700 Park Offices Drive, Suite 200

Research Triangle Part, NC 27709

 

--------------------------------------------------------------------------------

 

Attention: [* * *]
email:  [* * *]
Telephone:  [* * *]

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

800 Boylston Street

Boston, MA 02199

Attention: [* * *]

email: [* * *]

Telephone: [* * *]

 

or to such other address as each party may designate for itself by like notice.

11.3Entire Agreement; Amendments.  

(a)This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or agreements, whether written or oral, with respect to the
subject matter hereof or thereof (including Agent’s revised proposal letter
dated May 2, 2020 and the Non-Disclosure Agreement).  

Neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b).  The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Loan, reduce the stated rate
of any interest or fee payable hereunder) or extend the scheduled date of any
payment thereof, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 11.3(b) without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release a Borrower from its obligations
under the Loan Documents, in each case without the written consent of all
Lenders; or (D) amend, modify or waive any provision of Section 11.18 or
Addendum 3 without the written consent of the Agent.  Any such waiver and any
such amendment, supplement or modification shall apply equally to each Lender
and shall be binding upon Borrower, the Lenders, the Agent and all future
holders of the Loans.

11.4No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or

 

--------------------------------------------------------------------------------

 

interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

11.5No Waiver.  The powers conferred upon Agent and the Lenders by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or the Lenders to exercise any such powers.  No omission or delay by Agent
or the Lenders at any time to enforce any right or remedy reserved to it, or to
require performance of any of the terms, covenants or provisions hereof by
Borrower at any time designated, shall be a waiver of any such right or remedy
to which Agent or the Lenders is entitled, nor shall it in any way affect the
right of Agent or the Lenders to enforce such provisions thereafter.

11.6Survival.  All agreements, representations and warranties contained in this
Agreement and the other Loan Documents or in any document delivered pursuant
hereto or thereto shall be for the benefit of Agent and the Lenders and shall
survive the execution and delivery of this Agreement. Sections 6.3, 11.14, 11.15
and 11.17 shall survive the termination of this Agreement, and Section 11.13
shall survive until the later of (i) two years after Borrower’s latest delivery
to Agent of material non-public information and (ii) the termination of this
Agreement.  

11.7Successors and Assigns.  The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any).  Borrower shall not assign its obligations under
this Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.  Agent and the Lenders may assign, transfer, or endorse its rights
hereunder and under the other Loan Documents without prior notice to Borrower,
and all of such rights shall inure to the benefit of Agent’s and the Lenders’
successors and assigns; provided that as long as no Event of Default has
occurred and is continuing, neither Agent nor any Lender may assign, transfer or
endorse its rights hereunder or under the Loan Documents to any party that is a
direct competitor of Borrower (as identified by Borrower from time to time to
Agent), it being acknowledged that in all cases, any transfer to an Affiliate of
any Lender or Agent shall be allowed.  Notwithstanding the foregoing, (x) in
connection with any assignment by a Lender as a result of a forced divestiture
at the request of any regulatory agency, the restrictions set forth herein shall
not apply and Agent and the Lenders may assign, transfer or indorse its rights
hereunder and under the other Loan Documents to any Person or party and (y) in
connection with a Lender’s own financing or securitization transactions, the
restrictions set forth herein shall not apply and Agent and the Lenders may
assign, transfer or indorse its rights hereunder and under the other Loan
Documents to any Person or party providing such financing or formed to undertake
such securitization transaction and any transferee of such Person or party upon
the occurrence of a default, event of default or similar occurrence with respect
to such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Agent shall have received and accepted an
effective assignment agreement from such Person or party in form satisfactory to
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such assignee as Agent
reasonably shall require.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
register for the recordation of the names and addresses of the Lender(s), and
the Term Commitments of, and principal amounts (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lender(s) shall treat each

 

--------------------------------------------------------------------------------

 

Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. The parties intend that any
interest in or with respect to the Loans under this Agreement be treated as
being issued and maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2), and 881(c)(2) of the Code and any regulations thereunder (and
any successor provisions), including without limitation under United States
Treasury Regulations Section 5f.103-1(c) and Proposed Regulations Section
1.163-5 (and any successor provisions), and the provisions of this Agreement
shall be construed in a manner that gives effect to such intent.

11.8Participations.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans, its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under the Code and
United States Treasury Regulations, including without limitation under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.  Borrower agrees that each participant shall be entitled
to the benefits of the provisions in Addendum 1 attached hereto (subject to the
requirements and limitations therein, including the requirements under Section 7
of Addendum 1 attached hereto (it being understood that the documentation
required under Section 7 of Addendum 1 attached hereto shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 11.7; provided that such
participant shall not be entitled to receive any greater payment under Addendum
1 attached hereto, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the participant acquired the applicable participation.

11.9Governing Law.  This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and the Lenders in the State of California,
and shall have been accepted by Agent and the Lenders in the State of
California.  Payment to Agent and the Lenders by Borrower of the Secured
Obligations is due in the State of California.  This Agreement and the other
Loan Documents shall be governed by, and construed and enforced in accordance
with, the laws of the State of California, excluding conflict of laws principles
that would cause the application of laws of any other jurisdiction.

11.10Consent to Jurisdiction and Venue.  All judicial proceedings (to the extent
that the reference requirement of Section 11.11 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California.  By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered

 

--------------------------------------------------------------------------------

 

thereby in connection with this Agreement or the other Loan Documents.  Service
of process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 11.2, and shall be deemed effective and received as
set forth in Section 11.2.  Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of either
party to bring proceedings in the courts of any other jurisdiction.

11.11Mutual Waiver of Jury Trial / Judicial Reference.  

(a)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF BORROWER, AGENT AND THE LENDERS
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, THE LENDERS OR
THEIR RESPECTIVE ASSIGNEE OR BY AGENT, THE LENDERS OR THEIR RESPECTIVE ASSIGNEE
AGAINST BORROWER.  This waiver extends to all such Claims, including Claims that
involve Persons other than Agent, Borrower and the Lenders; Claims that arise
out of or are in any way connected to the relationship among Borrower, Agent and
the Lenders; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.  

(b)If the waiver of jury trial set forth in Section 11.11(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California.  Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.    

(c)In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.10, any prejudgment order, writ
or other relief and have such prejudgment order, writ or other relief enforced
to the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.12Professional Fees.  Borrower promises to pay Agent’s and the Lenders’
reasonable and invoiced fees and expenses necessary to finalize the loan
documentation, including but not limited to reasonable attorneys’ fees, UCC
searches, filing costs, and other miscellaneous expenses. In addition, Borrower
promises to pay any and all reasonable attorneys’ and other professionals’ fees
and expenses incurred by Agent and the Lenders after the Closing Date in
connection with or related to:  (a) the Loan; (b) the administration,
collection, or enforcement of the Loan; (c) the amendment or modification of the
Loan Documents; (d) any waiver, consent, release, or termination under the Loan
Documents; (e) the protection, preservation, audit, field exam, sale, lease,
liquidation, or disposition of Collateral or the exercise of remedies with
respect to the Collateral; (f) any legal, litigation, administrative,
arbitration, or out of court proceeding in connection with or related to
Borrower or the Collateral, and any appeal or review thereof; and (g) any
bankruptcy, restructuring, reorganization, assignment for the benefit of
creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or the Lenders in
any adversary proceeding or contested matter commenced or continued by or on
behalf of Borrower’s estate, and any appeal or review thereof.

 

--------------------------------------------------------------------------------

 

11.13Confidentiality.  Agent and the Lenders acknowledge that the information
provided to Agent and the Lenders by Borrower is confidential and proprietary
information of Borrower (the “Confidential Information”).  Accordingly, Agent
and the Lenders agree that any Confidential Information it may obtain in the
course of acquiring, administering, or perfecting  Agent’s security interest in
the Collateral shall not be disclosed to any other Person or entity in any
manner whatsoever, in whole or in part, without the prior written consent of
Borrower, except that Agent and the Lenders may disclose any such
information:  (a) to its Affiliates and its partners, investors, lenders,
directors, officers, employees, agents, advisors, counsel, accountants, counsel,
representative and other professional advisors if Agent or the Lenders in their
sole discretion determines that any such party should have access to such
information in connection with such party’s responsibilities in connection with
the Loan or this Agreement and, provided that such recipient of such
Confidential Information either (i) agrees to be bound by the confidentiality
provisions of this paragraph or (ii) is otherwise subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (b) if such information is generally available to the public or to
the extent such information becomes publicly available other than as a result of
a breach of this Section or becomes available to Agent or any Lender, or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower; (c) if required or appropriate in any report, statement or
testimony submitted to any governmental authority having or claiming to have
jurisdiction over Agent or the Lenders and any rating agency; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or the
Lenders’ counsel; (e) to comply with any legal requirement or law applicable to
Agent or the Lenders or demanded by any governmental authority; (f) to the
extent reasonably necessary in connection with the exercise of, or preparing to
exercise, or the enforcement of, or preparing to enforce, any right or remedy
under any Loan Document (including Agent’s sale, lease, or other disposition of
Collateral after default), or any action or proceeding relating to any Loan
Document; (g) to any participant or assignee of Agent or the Lenders or any
prospective participant or assignee, provided, that such participant or assignee
or prospective participant or assignee is subject to confidentiality
restrictions that reasonably protect against the disclosure of Confidential
Information; (h) otherwise to the extent consisting of general portfolio
information that does not identify Borrower; or (i) otherwise with the prior
consent of Borrower; provided, that any disclosure made in violation of this
Agreement shall not affect the obligations of Borrower or any of its Affiliates
or any guarantor under this Agreement or the other Loan Documents.  Agent’s and
the Lenders’ obligations under this Section 11.13 shall supersede all of their
respective obligations under the Non-Disclosure Agreement.

11.14Assignment of Rights.  Borrower acknowledges and understands that Agent or
the Lenders may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”).  After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and the Lenders hereunder
with respect to the interest so assigned; but with respect to any such interest
not so transferred, Agent and the Lenders shall retain all rights, powers and
remedies hereby given.  No such assignment by Agent or the Lenders shall relieve
Borrower of any of its obligations hereunder.  Each Lender agrees that in the
event of any transfer by it of the promissory note(s) (if any), it will endorse
thereon a notation as to the portion of the principal of the promissory note(s),
which shall have been paid at the time of such transfer and as to the date to
which interest shall have been last paid thereon.

11.15Revival of Secured Obligations.  This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment

 

--------------------------------------------------------------------------------

 

for the benefit of creditors, if a receiver or trustee is appointed for all or
any significant part of Borrower’s assets, or if any payment or transfer of
Collateral is recovered from Agent or the Lenders.  The Loan Documents and the
Secured Obligations and Collateral security shall continue to be effective, or
shall be revived or reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations or any transfer of Collateral to Agent,
or any part thereof is rescinded, avoided or avoidable, reduced in amount, or
must otherwise be restored or returned by, or is recovered from, Agent, the
Lenders or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to Agent or the Lenders in Cash.

11.16Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.17No Third Party Beneficiaries.  No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, the Lenders and Borrower unless specifically provided otherwise herein,
and, except as otherwise so provided, all provisions of the Loan Documents will
be personal and solely among Agent, the Lenders and the Borrower.

11.18Agency.  Agent and each Lender hereby agree to the terms and conditions set
forth on Addendum 3 attached hereto.  Borrower acknowledges and agrees to the
terms and conditions set forth on Addendum 3 attached hereto.

11.19Publicity.  None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the "Publicity Materials"); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.13.

11.20[RESERVED]  

11.21Electronic Execution of Certain Other Documents.  The words “execution,”
“execute”, “signed,” “signature,” and words of like import in or related to any
document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation assignments, assumptions,
amendments, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Agent, or the keeping of records in
electronic

 

--------------------------------------------------------------------------------

 

form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(SIGNATURES TO FOLLOW)




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Agent and the Lenders have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.

BORROWER:

G1 THERAPEUTICS, INC.

Signature:/s/ Jennifer Moses

Print Name:Jennifer Moses

Title:Chief Financial Officer

Accepted in Palo Alto, California:

AGENT:

HERCULES CAPITAL, INC.

Signature:/s/ Jennifer Choe

Print Name:Jennifer Choe

Title:Associate General Counsel

LENDERS:

HERCULES CAPITAL, INC.

Signature:/s/ Jennifer Choe

Print Name:Jennifer Choe

Title:Associate General Counsel


 

--------------------------------------------------------------------------------

 

All exhibits and schedules referred to in this Agreement have been
omitted.  Copies of any omitted exhibit or schedule will be provided upon
request.

 

 